                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

         AKIL CARTER, et al.,
              PLAINTIFFS,

         v.                                        Case No. 19CV1422
(JPS)

         CITY OF WAUWATOSA, et al. ,
              DEFENDANTS.


     PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                   (ORAL ARGUMENT REQUESTED)
__________________________________________________________________

         NOW COME the Plaintiffs to submit their Motion for Partial

Summary Judgment. As further grounds therefore, they submit the

following:




        Case 2:19-cv-01422-JPS Filed 03/31/21 Page 1 of 6 Document 37
                                  INTRODUCTION

         In its answer, the Defense alleged two affirmative defenses that can

be dismissed summarily at this point in the litigation.

         First, the Defense alleges, “any injuries or damages suffered by the

Plaintiffs were due to their own conduct and/or the conduct and

contributory negligence of a third party other than the Defendants.” 1

Second, the Defense alleges that the Plaintiffs failed to mitigate their

damages.2 Even taking all facts and inferences in favor of the Defense,

both of these affirmative defenses are unsupported by the facts and law of

this case – particularly as applied to the Plaintiffs’ civil rights claims.

            UNDERLYING FACTS AND PROCEDURAL HISTORY

I.       Relevant Facts

         Mr. Carter is a young, African-American man.3 On September 2,

2018, he is riding in a car with two Caucasian women: Sandra Adams and

Paulette Carter. Sandra Adams is driving and Mr. Carter’s grandmother,

Paulette Barr, is riding in the front passenger seat of the vehicle. Ms.

Adams and Ms. Barr are Caucasian.4


1    ECF Doc. 4 at 10.
2    Id.
3    Plaint. SOF at 1, Para. 1.
4    Id. at Para 2.

                                        2
        Case 2:19-cv-01422-JPS Filed 03/31/21 Page 2 of 6 Document 37
       Defendant Kaine, a City of Wauwatosa Police Officer, initiates a

vehicle stop of the Plaintiffs, based on what he claims is a “tip” from a

citizen that two African-American men are robbing a Caucasian woman in

a blue Lexus.5

       Kaine orders everyone in the car to put their hands up. 6 With his

gun drawn, Defendant Kaine orders Mr. Carter out of the car.7 Kaine

orders Mr. Carter to walk backward the ground and then get on his knees.

Despite being confused, Mr. Carter is compliant.8 Mr. Carter is unarmed

and poses no threat.9

       The other officers named in the Complaint – Vetter, Gabriel, and

Dienhart -- join Officer Kaine during the stop.10 In the background of the

video, one of the officers loads and charges his rifle.11

       These citizens are not free to leave.12 Ms. Barr and Ms. Adams are

confused when the officers approach them. 13 The Wauwatosa Police




5  Id. at 1, Para. 3.
6  Id. at 2, Para. 4.
7 Id. at 2, Para. 5.
8 Id. at 2, Para. 6.
9 Id. at 2, Para. 7.
10
    Id. at 2, Para. 8.
11 Id. at 2, Para. 9.
12 Id. at 2, Para. 10.
13 Id. at 2, Para. 11.



                                       3
     Case 2:19-cv-01422-JPS Filed 03/31/21 Page 3 of 6 Document 37
detain them for several minutes, to include after Ms. Barr tells the police

that Mr. Carter is her grandson.14

II.       Procedural History

          On or about August 9, 2019, the Plaintiffs file their Complaint with

the Milwaukee County Circuit Court. The Complaint alleges several

intentional torts, to include violations of their constitutional rights15 and

Monell liability against the City of Wauwatosa. The Complaint also alleges

three counts of negligence –negligence (Count 3),16 negligent infliction of

emotional distress (Count 7),17 and negligent hiring, training, and

promotion (Count 8).18

          The Defense removed the matter to this Court, due to the Plaintiffs’

constitutional claims.

             BURDEN OF PROOF AND STANDARD OF REVIEW

          A factual issue, which may reasonably be resolved in favor of either

party, will preclude the entry of summary judgment if it is material to the

case.19 Generally, if the party opposing summary judgment fails to make a

sufficient showing on an essential element of his case to which he bears the


14    Id. at 3, Para. 12.
15
      ECF Doc. 1-2 at 11-2, 22Counts 1-2, 4, 5, 6, 9, 10.
16
      ECF Doc. 1-2 at 16.
17
      ECF Doc. 1-2 at 18.
18
      ECF Doc. 1-2 at 18-19.
19
      A.V. Consultants, Inc. v. Barnes, 978 F.2d 996, 1000 (7th Cir. 1992).


                                              4
        Case 2:19-cv-01422-JPS Filed 03/31/21 Page 4 of 6 Document 37
burden of proof, there can be no genuine issue of material fact, since a

complete failure of proof concerning an essential element necessarily

renders all other facts immaterial.20 This standard is qualified, however,

by the actual quantum and quality of proof necessary to support liability

under the governing substantive law.21

                               ARGUMENT

      Contributory fault is no defense to an intentional tort. 22 The

Defendants’ Answer is not clear what else is meant by the statement in

their answer that the Plaintiffs’ injuries or damages were “caused by their

own conduct,” other than this assertion is part of the rest of the sentence,

which asserts contributory negligence as a defense.23 To the extent that the

Defendants still wish to pursue this defense, it would only be available to

defend Counts Three (Negligence), Count Seven (Negligent Infliction of

Emotional Distress), and Count Eight (Negligent Hiring, Training, and

Promotion).




20 Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
21 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986).
22 AMPAT/Midwest, Inc. v. Illinois Tool Works, 896 F.2d 1035, 1041 (7th Cir.

1990).
23
   ECF Doc. 4 at 10.


                                      5
     Case 2:19-cv-01422-JPS Filed 03/31/21 Page 5 of 6 Document 37
      To the extent that the defense is legally available for the Plaintiffs’

negligence claims, the defense has no support in the record. The idea that

the Plaintiffs somehow brought the Defendants’ unconstitutional,

wrongful conduct upon themselves is ludicrous and has been are

unsupported from the outset of this case. The only thing that the Plaintiffs

could have done differently was to not travel through Wauwatosa, which

is certainly not conduct that contributed to their injuries.

                               CONCLUSION

      For the foregoing reasons, the Plaintiff asks this Court to grant

partial summary judgment against the Defendants, precluding them from

further pursuing the affirmative defenses of contributory fault and failure

to mitigate damages.

      Respectfully submitted this 31st day of March, 2021.

                                 s/Joy Bertrand
                                 Attorney for the Plaintiff


Wisconsin Bar # 1029483
Joy Bertrand, Esq., LLC
PO Box 2734
Scottsdale, AZ 85252-2734
Office – 602-374-5321
Fax – 480-361-4694
Email – joyous@mailbag.com
www.joybertrandlaw.com




                                       6
     Case 2:19-cv-01422-JPS Filed 03/31/21 Page 6 of 6 Document 37
